The opinion of the court was filed June 1st, 1885.
Per, Curiam.
— This ease was heard in the court below on bill and answer. It is conceded that the case is entirely free from any intentional fraud on creditors or others. Such being the fact, the powers of a chancellor should not be so exercised as to do great injustice to an innocent and good faith vendee. With the purest motives and best intentions he made large expenditures. Equity is now satisfied by restoring, for the benefit of the estate of the grantor, the property of so much value as subsequent events have shown was improperly taken from the creditors thereof. The opinion of the learned judge fully sustains his conclusion.
Decree affirmed and appeal dismissed at the costs of the appellant.